Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 1 of 9




             EXHIBIT G
                           Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 2 of 9




                                                  Apple Infringement Chart

                            Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod
A system comprising:            Apple’s HomePod is configured to function as a system.




                               https://support.apple.com/en-us/HT208241

a wireless access point;       Apple’s HomePod is configured to connect to a wireless access point.




                               https://support.apple.com/en-us/HT208241




                                                              -1-
                        Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 3 of 9




                         Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod
an electronic device;        Apple’s HomePod is an electronic device.




                            https://support.apple.com/en-us/HT208241




                                                          -2-
                         Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 4 of 9




                             Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod
a mobile computer device         Apple’s HomePod is configured to connect to a mobile computer device that is in communication
that is in communication         with the electronic device via an ad hoc wireless communication link.
with the electronic device via
an ad hoc wireless
communication link; and




                              https://support.apple.com/en-us/HT208241




                              https://support.apple.com/en-us/HT208241


                                                             -3-
                           Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 5 of 9




                              Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod
one or more host servers that Apple’s HomePod is configured to rely upon communication between the mobile computer device
are in communication with         and one or more host servers that are in communication with the mobile computer device via the
the mobile computer device        Internet, wherein the one or more host servers receive and store credential data for an infrastructure
via the Internet, wherein the     wireless network provided by the wireless access point.
one or more host servers
receive and store credential
data for an infrastructure
wireless network provided by
the wireless access point,




                                https://support.apple.com/en-us/HT208241




                                https://support.apple.com/en-us/HT204085




                                                                 -4-
Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 6 of 9




 Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod




    https://www.apple.com/homepod/




                                  -5-
                           Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 7 of 9




                             Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod
wherein:                         The mobile computing device (e.g., user’s iPhone) is configured to transmit to the electronic device,
the mobile computer device       wirelessly via the ad hoc wireless communication link between the electronic device and the mobile
is for transmitting to the       computer device, the credential data for the infrastructure wireless network stored by the one or more
electronic device, wirelessly host servers.
via the ad hoc wireless
communication link between
the electronic device and the
mobile computer device, the
credential data for the
infrastructure wireless
network stored by the one or
more host servers; and




                                https://support.apple.com/en-us/HT208241




                                https://support.apple.com/en-us/HT204085




                                                                 -6-
Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 8 of 9




 Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod




    https://support.apple.com/en-us/HT208241




                                  -7-
                          Case 6:20-cv-00665-ADA Document 1-8 Filed 07/22/20 Page 9 of 9




                            Infringement of Claim 1 of U.S. Patent No. 10,298,451 by Apple HomePod




                                https://www.apple.com/homepod/

the electronic device is for,   Apple’s HomePod is configured to, upon receiving the credential data for the infrastructure wireless
upon receiving the credential   network from the mobile computing device, connecting to the wireless access point via the
data for the infrastructure     infrastructure wireless network using the credential data received from the mobile computer device.
wireless network from the
mobile computing device,
connecting to the wireless
access point via the
infrastructure wireless
network using the credential
data received from the
mobile computer device.




                                https://support.apple.com/en-us/HT208241




                                                                -8-
